EXAMINER’S AMENDMENT

Claims 1, 11-14, 20-22, 29, 30, 35, 67 and 69 are allowable in view that the art does not disclose a bispecific binding agent comprising a first antigen-binding site comprising an immunoglobulin that binds chondroitin sulfate proteoglycan 4 (CSPG4) and a second antigen-binding site comprising an scFv, wherein the immunoglobulin is a humanized anti-CSPG4 antibody comprising a humanized heavy chain variable region comprising the heavy chain set forth in SEQ ID NO: 10, and a humanized light chain variable region comprising the light chain set forth in SEQ ID NO. 14. Claims 66 and 68 drawn to a second anti-CSPG4 antibody comprising a humanized heavy chain variable region comprising the heavy chain set forth in SEQ ID NO: 8, and a humanized light chain variable region comprising the light chain set forth in SEQ ID NO. 12 were also found to be free of the art and have been rejoined with the allowed claims. The nucleic acids of claims 15-19, encoding the allowed antibodies will also be rejoined with the allowed claims.
The restriction requirement for elected anti-CSPG4 antibody, as set forth in the Office action mailed on November 7, 2019 has been reconsidered in view of the allowability of claims 1, 11-14, 20-22, 29, 30, 35, 67 and 69 to the elected invention pursuant to MPEP § 821.04(a). Claims 66 and 68 drawn to a second anti-CSPG4 antibody comprising a humanized heavy chain variable region comprising the heavy chain set forth in SEQ ID NO: 8, and a humanized light chain variable region comprising the light chain set forth in SEQ ID NO. 12 and claims 15-19 drawn to nucleic acids encoding the allowed bispecific antibodies are no longer withdrawn from consideration. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 8:30am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/MARK HALVORSON/           Primary Examiner, Art Unit 1642